Citation Nr: 1549133	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  13-09 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for left ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in July 2015; a transcript of that hearing has been associated with the claims file.  

The Veteran submitted additional evidence to the Board following the February 2013 statement of the case.  The Board notes that the Veteran waived consideration of this evidence by the RO in a July 2015 statement.  Thus, this evidence is properly before the Board.  See 38 C.F.R. § 19.37(b).  

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  

The issue of service connection for left ear hearing loss (on the merits) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In an unappealed November 2006 rating decision, the RO denied service connection for left ear hearing loss.  

2.  Evidence received since the November 2006 rating decision is not redundant or cumulative of the evidence of record at the time of the final decision and raises a reasonable possibility of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The November 2006 rating decision denying the Veteran's claim of entitlement to service connection for left ear hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. § 20.1103 (2005) [(2015)].  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for left ear hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(b) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen in this case is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations as it relates to reopening.  However, consideration of the merits of such claim requires full consideration of VA's duties to notify and assist consistent with the VCAA.  

The RO determined that the Veteran's August 2010 claim for service connection for left ear hearing loss was subject to a prior denial, namely a November 2006 rating decision, and that new and material evidence has been received which was sufficient to reopen the claim.  The Board has an obligation to make an independent determination of its jurisdiction, regardless of the findings or actions of the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

By way of background, the Veteran filed a claim for service connection for left ear hearing loss in July 2006, which was denied by the RO in a November 2006 rating decision.  At that time, the RO determined that the Veteran's left ear hearing loss preexisted his military service and there was no evidence of worsening.  Evidence of record at that time included the Veteran's service treatment records, service personnel records, and private treatment records.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  

In November 2006, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding this claim was received until August 2010, when he filed a claim to reopen.  Therefore, the November 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Relevant evidence received since the November 2006 rating decision includes, VA treatment records, private treatment records, and a VA examination and opinion.  Specifically, a February 2012 letter from a private audiologist noted that it was possible that the Veteran's time in the military contributed to or further aggravated his left ear hearing loss.  Additionally, a December 2010 VA examiner opined that the Veteran's left ear hearing loss was less likely than not related to noise exposure in service.  However, the examiner did not comment on whether service aggravated the Veteran's pre-existing hearing loss.  

The Board concludes that this evidence, when considered with the evidence previously of record, provides a basis for reopening the previously-denied claim.  It is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence addresses whether the Veteran's left ear hearing loss was aggravated by his military service.  Additionally, this new evidence, at a minimum, meets the requirements for obtaining an additional VA examination and opinion.  See Shade, supra.  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for left ear hearing loss are met.  Thus, the claim is reopened.  


ORDER

The Veteran's claim of entitlement to service connection for left ear hearing loss is reopened.  


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The Board finds that a VA examination and opinion is necessary to decide the Veteran's claim.  In this regard, the Board notes that the Veteran's entrance exam in March 1972 reported hearing loss in the Veteran's left ear to an extent recognized as a disability by VA.  Thus, the Veteran's hearing loss preexisted his military service, and his claim turns on whether or not his left ear hearing loss was aggravated by service.  The Veteran reported not noticing difficulty hearing until such was found at entrance into service.  He further reported, and VA conceded, noise exposure in service to include from weapons fire and explosives.  The Veteran testified at the July 2015 hearing that his left ear hearing loss worsened during his time in service.  

The Veteran underwent a VA audiological examination in December 2010.  The examiner noted that moderate to moderately severe left ear hearing loss was found during the Veteran's military service with no significant change in hearing during that time.  The examiner opined that it was less likely than not that the Veteran's current left ear hearing loss is related to noise exposure in service.  

The Board finds that the VA examiner's opinion is inadequate, as the examiner did not provide a rationale in finding that shifts in hearing were not significant.  Furthermore, the examiner did not address the Veteran's preexisting left ear hearing loss noted on entry into service and whether such was aggravated by the Veteran's noise exposure in service.  Thus, remand is required to obtain a new VA examination and opinion.  

Finally, the Board finds that, while on remand, the AOJ must allow the Veteran the opportunity to provide information regarding in private treatment for his left ear hearing loss.  In this regard, the Veteran testified at the July 2015 hearing that he received treatment for his left ear at the Scallan Hearing Aid facility right after service.  The Board notes that the only evidence of record from this facility is an April 2006 audiogram.  Thus, more records may be available.  The Veteran also testified as to seeking private treatment until 2011.  On remand, the AOJ must ask the Veteran to identify and provide information regarding any private treatment not currently of record with respect to his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system.  

2.  Ask the Veteran to identify any outstanding treatment records associated with his left ear hearing loss and obtain the necessary authorization to obtain such records, to specifically include complete records from Scallan Hearing Aid facility and any other private treatment received for left ear hearing loss.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

3.  After the above development has been completed and all obtainable records have been associated with the claims file, schedule the Veteran for a new audiological examination to determine the nature and etiology of his left ear hearing loss.  The examiner must interview the Veteran as to the history of his left ear hearing loss and the onset of his symptoms.  His exposure to noise in service has been conceded and no additional information in this regard is required.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must discuss the relevant contents of the claims file as well as the relevant statements provided by the Veteran.  

The examiner must provide an opinion as to the following questions: 

(A)  Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's pre-existing left ear hearing loss, noted on enlistment examination, increased in severity during his period of active service.  

(B)  If it is determined that the left ear hearing loss noted at entry increased in severity during service, the examiner should opine as to whether any increase was clearly and unmistakably due to the natural progress of the disability.  

In providing any opinions, the examiner must consider and discuss all pertinent medical and lay evidence, to include the Veteran's statements with respect to when he first noticed hearing loss.  The examiner must also comment on the February 2012 private opinion of record, indicating that the Veteran's left ear hearing loss was possibly aggravated by his military service.  

All examination findings, along with complete rationale for the conclusions reached, must be provided.  

4.  After the above development is completed, re-adjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


